UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to GLOBALPAYNET HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-51769 98-0458087 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Columbia Tower, 701 Fifth Ave, Suite 4200, Seattle, WA 98104 (Address of Principal Executive Office) (Zip Code) (206) 262-7533 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¨YesþNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).¨YesþNo. 40,643,748 Shares of Registrant’s Common Stock, $0.001 par value, were outstanding as July 30, 2010. GLOBALPAYNET HOLDINGS, INC. TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets at June 30, 2010 (Unaudited) and December31, 2009 1 Consolidated Statements of Operations and Comprehensive Loss for the Three Months and Six Months Ended June 30, 2010 and 2009 and for thePeriod from December30, 2004 (Inception) through June 30, 2010 (Unaudited) 2 Consolidated Statements of Cash Flows for the Six Months Ended June30, 2010 and 2009 and for thePeriod from December30, 2004 (Inception) through June 30, 2010 (Unaudited) 3 Notes to the Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4T. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Removedand Reserved 17 Item 5. Other Information 17 Item 6. Exhibits 17 i PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GLOBALPAYNET HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses Marketable securities TOTAL CURRENT ASSETS Furniture and fixtures, (net of accumulated depreciation of $4,372 and $3,568, respectively) Computers and software, (net of accumulated depreciation of $54,027 and $39,528, respectively) TOTAL FIXED ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities - related party TOTAL LIABILITIES Commitments and contingencies Preferred stock:$0.001 par value, 5,000,000 shares authorized:1,000,000 shares designated Series A Preferred stock:$0.001 par value, 1,000,000 shares designated:1,000,000 shares issued and outstanding Common stock: $0.001 par value, 300,000,000 shares authorized: 40,643,748 and 40,443,748 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income (loss) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. 1 GLOBALPAYNET HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended June 30, For the Six Months Ended June 30, For the Period From December 30, 2004 (Inception) through June 30, Revenues realized during the development stage $
